EXHIBIT 10.1

JOINDER TO AMENDED AND RESTATED CREDIT AGREEMENT AND CREDIT DOCUMENTS

This JOINDER TO AMENDED AND RESTATED CREDIT AGREEMENT AND CREDIT DOCUMENTS (this
“Joinder”), is dated this 21st day of December, 2007, by and among StoneMor
Arkansas Subsidiary LLC, an Arkansas limited liability company, StoneMor
California, Inc., a California corporation, StoneMor California Subsidiary,
Inc., a California corporation, StoneMor Florida Subsidiary LLC, a Florida
limited liability company, StoneMor Hawaii LLC, a Hawaii limited liability
company, StoneMor Hawaii Subsidiary LLC, a Hawaii limited liability company,
StoneMor Iowa LLC, an Iowa limited liability company, StoneMor Iowa Subsidiary
LLC, an Iowa limited liability company, StoneMor Puerto Rico LLC, a Puerto Rico
limited liability company, StoneMor Puerto Rico Subsidiary LLC, a Puerto Rico
limited liability company, StoneMor South Carolina LLC, a South Carolina limited
liability company, StoneMor South Carolina Subsidiary LLC, a South Carolina
limited liability company and StoneMor Tennessee Subsidiary, Inc., a Tennessee
corporation, Alderwoods (Ohio) Cemetery Holdings, Inc., an Ohio nonprofit
corporation, Highland Memorial Park, Inc., an Ohio nonprofit corporation,
Hillside Memorial Park Association, Inc., an Ohio nonprofit corporation,
Northlawn Memorial Gardens, an Ohio nonprofit corporation, and Sierra View
Memorial Park, a California nonprofit corporation (each a “New Borrower”, and
collectively, the “New Borrowers”), the other Credit Parties (as defined below),
the Lenders (as defined below), Bank of America, N.A., a national banking
association organized and existing under the laws of the United States of
America, as Administrative Agent for the benefit of the Lenders (in such
capacity, the “Administrative Agent”), as Collateral Agent for the benefit of
the Lenders and other Secured Creditors (in such capacity, the “Collateral
Agent”), as Swing Line Lender and as L/C Issuer.

BACKGROUND

A. Pursuant to that certain Amended and Restated Credit Agreement entered into
on August 15, 2007, by and among StoneMor GP LLC, a Delaware limited liability
company (the “General Partner”), StoneMor Partners L.P., a Delaware limited
partnership (the “Partnership”), StoneMor Operating LLC, a Delaware limited
liability company (the “Operating Company”), the Subsidiaries of the Operating
Company set forth on the signature pages thereto (together with the Operating
Company, the “Existing Borrowers” and collectively with the New Borrowers the
“Borrowers” and together with the General Partner and the Partnership,
collectively the “Credit Parties”), the lenders party thereto (the “Lenders”),
and the Administrative Agent (as so amended, and as amended, modified or
otherwise supplemented from time to time, the “Credit Agreement”), the Lenders
agreed, inter alia, to extend to the Borrowers a revolving credit facility and
an acquisition line in the maximum aggregate principal amount of Sixty-Five
Million Dollars ($65,000,000).

B. Pursuant to the Credit Agreement and the Credit Documents, the Existing
Borrowers have granted to the Collateral Agent, for the benefit of the Lenders
and other Secured Creditors, a lien on and security interest in substantially
all of their property and assets to secure all Secured Obligations.



--------------------------------------------------------------------------------

C. The Operating Company and certain of its subsidiaries (collectively, the
“Buyers”) entered into an Asset Purchase and Sale Agreement (the “Purchase
Agreement”), dated December 4, 2007, with SCI Funeral Services, Inc., an Iowa
corporation, and certain of its subsidiaries (collectively, the “Sellers”),
pursuant to which, as of the closing thereunder the Buyers will purchase certain
cemeteries, funeral homes and other assets of the Sellers (the “Acquired
Assets”) for an aggregate consideration of Sixty-Eight Million Dollars
($68,000,000), subject to adjustment, as described and set forth in the Purchase
Agreement.

D. Each New Borrower will benefit, directly and indirectly, from credit and
other financial accommodations extended by the Lenders to the Borrowers.

Now, therefore, for value received, and in consideration of Loans made or to be
made, and other credit accommodations given or to be given, to the Borrowers by
the Lenders from time to time, each New Borrower and each other Credit Party
hereby agrees as follows:

1. Except as expressly set forth herein, all capitalized terms used and not
defined herein shall have the respective meanings ascribed thereto in the Credit
Agreement or the Intercreditor Agreement (as defined in the Credit Agreement),
as applicable.

2. Each Borrower represents and warrants that the purchase of the Acquired
Assets pursuant to the Purchase Agreement, including, without limitation, the
making of any Loans relating thereto, conforms, or will conform at the time of
the related acquisition, in all respects with all the requirements of the Credit
Agreement.

3. Each New Borrower acknowledges and agrees that it hereby agrees to join as a
“Borrower” under the Credit Agreement, and to join, in the same capacity as the
Existing Borrowers, in the Notes, the Intercreditor Agreement, the Security
Agreement, the Pledge Agreement, and the other Security Documents and Credit
Documents.

4. This Joinder is effective upon the date of the New Borrowers’ execution and
delivery hereof to the Administrative Agent and upon such execution and
delivery, all references in: (a) the Credit Agreement and other Credit Documents
to the terms “Borrower” or “Borrowers”; (b) the Pledge Agreement to the terms
“Pledgor” or “Pledgors”; and (c) the Security Agreement to the terms “Debtor”
and “Debtors”, shall be deemed to include the New Borrowers. Without limiting
the generality of the foregoing, each New Borrower hereby affirms all grants
(including the grant of a lien and security interest), covenants, agreements,
representations, and warranties (except to the extent expressly relating to an
earlier date) contained in the Credit Agreement, the Pledge Agreement, and the
Security Agreement, as amended hereby, each and all of which are and shall
remain applicable to the Collateral from time to time owned by the New Borrowers
or in which any New Borrower from time to time has any rights. Without limiting
the foregoing, in order to secure payment of the Secured Obligations, whether
now existing or hereafter arising, each New Borrower does hereby grant to
Collateral Agent, for the benefit of the Secured Creditors, and hereby agrees
that Collateral Agent has and shall continue to have, for the benefit of the
Secured Creditors, a Lien on, among other things, substantially all of the New
Borrowers’ property and assets, constituting Collateral of the New Borrowers,
and each and all granting clauses in the Credit Documents are incorporated
herein by reference with the same force and effect as if set forth herein in
their

 

- 2 -



--------------------------------------------------------------------------------

entirety except that all references in such clauses to the Borrowers or any of
them shall be deemed to include references to the New Borrowers or any of them.
Nothing contained herein shall in any manner impair the priority of the liens
and security interests heretofore granted in favor of Collateral Agent under the
Security Agreement, the Pledge Agreement or any other Credit Document.

5. The information set forth on Schedule A hereto, shall be added to various
Annexes to the Pledge Agreement and the Security Agreement described thereon,
and such Annexes are amended hereby.

6. In connection with the execution and delivery of this Joinder, the Existing
Borrowers and the New Borrowers have delivered to the Administrative Agent or
the Collateral Agent, as appropriate, such deliveries as are required by the
Credit Agreement, including, without limitation: (a) certificates representing
the Equity Interest in each New Borrower, together with assignments in blank (or
such other similar deliveries as may be appropriate in the reasonable discretion
of the Administrative Agent); (b) allonges joining each New Borrower to each
Note; (c) a master secretary’s certificate attaching the organizational
documents and authorizing resolutions for each New Borrower and any other
applicable Credit Party; (d) mortgages, deeds of trust and other real estate
related documentation; (e) the complete executed Purchase Agreement, certified
by the Operating Company; and (f) legal opinions with respect to the above
deliveries.

7. Each New Borrower represents and warrants that upon becoming a Borrower, such
New Borrower, as applicable, is in compliance in all material respects, with all
representations and warranties, is and shall be bound by and agrees to comply
with the covenants contained in the Credit Agreement and other Credit Documents
and is not in default in the performance or observation of any covenant or
condition under the Credit Agreement or any Credit Document.

8. Each New Borrower hereby acknowledges and agrees that the Secured Obligations
are secured by all of its assets constituting Collateral according to, and
otherwise on and subject to, the terms and conditions of the Security Agreement
and the Pledge Agreement to the same extent and with the same force and effect
as if such New Borrower had originally been one of the Borrowers under the
Credit Agreement and had originally executed the same as such a Borrower.

9. Except as specifically modified hereby, all of the terms and conditions of
the Credit Agreement and other Credit Documents shall remain unchanged and in
full force and effect.

10. Each New Borrower agrees to execute and deliver such further instruments and
documents and do such further acts and things as the Administrative Agent, or
the Collateral Agent, may reasonably deem necessary or proper to carry out more
effectively the purposes of this Joinder and the other Credit Documents.

11. No reference to this Joinder need be made in the Credit Agreement or in any
other Credit Document, and any reference to any Credit Document in any Credit
Document shall be deemed a reference to the Credit Documents as modified hereby,
and to include this Joinder, allonges and all other documents executed and
delivered in connection herewith.

 

- 3 -



--------------------------------------------------------------------------------

12. This Joinder shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

13. This Joinder shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania without reference to the choice of law
doctrine of the Commonwealth of Pennsylvania.

14. This Joinder may be executed in any number of counterparts with the same
affect as if all of the signatures on such counterparts appeared on one document
and each counterpart shall be deemed an original.

15. Each New Borrower hereby waives acceptance of this Joinder by any of the
Secured Creditors.

16. Section 10.10(e) of the Credit Agreement shall be applicable to all New
Borrowers that are Controlled Non-Profits and nothing contained in this Joinder
is intended to modify the limitations set forth in Section 10.10(e) with respect
to the liability of such New Borrowers or the Obligations secured by the
Collateral of such New Borrowers.

[Remainder of page intentionally left blank]

 

- 4 -



--------------------------------------------------------------------------------

This Joinder to Amended and Restated Credit Agreement and Credit Documents is
hereby delivered, acknowledged and agreed to as of the date first above written.

New Borrowers

StoneMor Arkansas Subsidiary LLC

StoneMor California, Inc.

StoneMor California Subsidiary, Inc.

StoneMor Florida Subsidiary LLC

StoneMor Hawaii LLC

StoneMor Hawaii Subsidiary LLC

StoneMor Iowa LLC

StoneMor Iowa Subsidiary LLC

StoneMor Puerto Rico LLC

StoneMor Puerto Rico Subsidiary LLC

StoneMor South Carolina LLC

StoneMor South Carolina Subsidiary LLC

StoneMor Tennessee Subsidiary, Inc.

Alderwoods (Ohio) Cemetery Holdings, Inc.

Highland Memorial Park, Inc.

Hillside Memorial Park Association, Inc.

Northlawn Memorial Gardens

Sierra View Memorial Park

 

By:  

/s/ Paul Waimberg

 

Paul Waimberg, as Vice President of Finance

for each of the above-named New Borrowers

Joinder

New Borrowers Signature Page

 

S-1



--------------------------------------------------------------------------------

Credit Parties   STONEMOR GP LLC By:  

/s/ Paul Waimberg

  Paul Waimberg, Vice President of Finance   STONEMOR PARTNERS L.P.   By:  

STONEMOR GP LLC

its General Partner

By:  

/s/ Paul Waimberg

  Paul Waimberg, Vice President of Finance   STONEMOR OPERATING LLC By:  

/s/ Paul Waimberg

  Paul Waimberg, Vice President of Finance

Joinder

Credit Parties Signature Page

 

S-2



--------------------------------------------------------------------------------

Additional Credit Parties

Alleghany Memorial Park LLC

Alleghany Memorial Park Subsidiary, Inc.

Altavista Memorial Park LLC

Altavista Memorial Park Subsidiary, Inc.

Arlington Development Company

Augusta Memorial Park Perpetual Care Company

Bedford County Memorial Park LLC

Bedford County Memorial Park Subsidiary LLC

Bethel Cemetery Association

Beth Israel Cemetery Association of Woodbridge, New Jersey

Birchlawn Burial Park LLC

Birchlawn Burial Park Subsidiary, Inc.

Blue Ridge Memorial Gardens LLC

Blue Ridge Memorial Gardens Subsidiary LLC

Butler County Memorial Park LLC

Butler County Memorial Park Subsidiary, Inc.

Cedar Hill Funeral Home, Inc.

Cemetery Investments LLC

Cemetery Investments Subsidiary, Inc.

Cemetery Management Services, L.L.C.

Cemetery Management Services of Mid-Atlantic States, L.L.C.

Cemetery Management Services of Ohio, L.L.C.

Cemetery Management Services of Pennsylvania, L.L.C.

Chartiers Cemetery LLC

Chartiers Cemetery Subsidiary LLC

Clover Leaf Park Cemetery Association

CMS West LLC

CMS West Subsidiary LLC

Columbia Memorial Park LLC

Columbia Memorial Park Subsidiary, Inc.

The Coraopolis Cemetery LLC

The Coraopolis Cemetery Subsidiary LLC

Cornerstone Family Insurance Services, Inc.

Cornerstone Family Services of New Jersey, Inc.

Cornerstone Family Services of West Virginia LLC

Cornerstone Family Services of West Virginia Subsidiary, Inc.

Cornerstone Funeral and Cremation Services LLC

Covenant Acquisition LLC

Covenant Acquisition Subsidiary, Inc.

Crown Hill Cemetery Association

Eloise B. Kyper Funeral Home, Inc.

Glen Haven Memorial Park LLC

Glen Haven Memorial Park Subsidiary, Inc.

 

By:  

/s/ Paul Waimberg

 

Paul Waimberg, as Vice President of Finance

for each of the above-named Credit Parties

Joinder

Additional Credit Parties Signature Page

 

S-3



--------------------------------------------------------------------------------

Green Lawn Memorial Park LLC

Green Lawn Memorial Park Subsidiary LLC

Henlopen Memorial Park LLC

Henlopen Memorial Park Subsidiary, Inc.

Henry Memorial Park LLC

Henry Memorial Park Subsidiary, Inc.

J.V. Walker LLC

J.V. Walker Subsidiary LLC

Juniata Memorial Park LLC

Juniata Memorial Park Subsidiary LLC

KIRIS LLC

KIRIS Subsidiary, Inc.

Lakewood/Hamilton Cemetery LLC

Lakewood/Hamilton Cemetery Subsidiary, Inc.

Lakewood Memory Gardens South LLC

Lakewood Memory Gardens South Subsidiary, Inc.

Laurel Hill Memorial Park LLC

Laurel Hill Memorial Park Subsidiary, Inc.

Laurelwood Cemetery LLC

Laurelwood Cemetery Subsidiary LLC

Laurelwood Holding Company

Legacy Estates, Inc.

Locustwood Cemetery Association

Loewen [Virginia] LLC

Loewen [Virginia] Subsidiary, Inc.

Lorraine Park Cemetery LLC

Lorraine Park Cemetery Subsidiary, Inc.

Melrose Land LLC

Melrose Land Subsidiary LLC

Modern Park Development LLC

Modern Park Development Subsidiary, Inc.

Morris Cemetery Perpetual Care Company

Mount Lebanon Cemetery LLC

Mount Lebanon Cemetery Subsidiary LLC

Mt. Airy Cemetery LLC

Mt. Airy Cemetery Subsidiary LLC

Oak Hill Cemetery LLC

Oak Hill Cemetery Subsidiary, Inc.

Osiris Holding Finance Company

Osiris Holding of Maryland LLC

Osiris Holding of Maryland Subsidiary, Inc.

Osiris Holding of Pennsylvania LLC

Osiris Holding of Pennsylvania Subsidiary LLC

 

By:  

/s/ Paul Waimberg

 

Paul Waimberg, as Vice President of Finance

for each of the above-named Credit Parties

Joinder

Additional Credit Parties Signature Page

 

S-4



--------------------------------------------------------------------------------

Osiris Holding of Rhode Island LLC

Osiris Holding of Rhode Island Subsidiary, Inc.

Osiris Management, Inc.

Osiris Telemarketing Corp.

Perpetual Gardens.Com, Inc.

The Prospect Cemetery LLC

The Prospect Cemetery Subsidiary LLC

Prospect Hill Cemetery LLC

Prospect Hill Cemetery Subsidiary LLC

PVD Acquisitions LLC

PVD Acquisitions Subsidiary, Inc.

Riverside Cemetery LLC

Riverside Cemetery Subsidiary LLC

Riverview Memorial Gardens LLC

Riverview Memorial Gardens Subsidiary LLC

Rockbridge Memorial Gardens LLC

Rockbridge Memorial Gardens Subsidiary Company

Rolling Green Memorial Park LLC

Rolling Green Memorial Park Subsidiary LLC

Rose Lawn Cemeteries LLC

Rose Lawn Cemeteries Subsidiary, Incorporated

Roselawn Development LLC

Roselawn Development Subsidiary Corporation

Russell Memorial Cemetery LLC

Russell Memorial Cemetery Subsidiary, Inc.

Shenandoah Memorial Park LLC

Shenandoah Memorial Park Subsidiary, Inc.

Southern Memorial Sales LLC

Southern Memorial Sales Subsidiary, Inc.

Springhill Memory Gardens LLC

Springhill Memory Gardens Subsidiary, Inc.

Star City Memorial Sales LLC

Star City Memorial Sales Subsidiary, Inc.

Stephen R. Haky Funeral Home, Inc.

Stitham LLC

Stitham Subsidiary, Incorporated

StoneMor Alabama LLC

StoneMor Alabama Subsidiary, Inc.

StoneMor Colorado LLC

StoneMor Colorado Subsidiary LLC

StoneMor Georgia LLC

StoneMor Georgia Subsidiary, Inc.

StoneMor Illinois LLC

StoneMor Illinois Subsidiary LLC

 

By:  

/s/ Paul Waimberg

 

Paul Waimberg, as Vice President of Finance

for each of the above-named Credit Parties

Joinder

Additional Credit Parties Signature Page

 

S-5



--------------------------------------------------------------------------------

StoneMor Indiana LLC

StoneMor Indiana Subsidiary LLC

StoneMor Kansas LLC

StoneMor Kansas Subsidiary LLC

StoneMor Kentucky LLC

StoneMor Kentucky Subsidiary LLC

StoneMor Michigan LLC

StoneMor Michigan Subsidiary LLC

StoneMor Missouri LLC

StoneMor Missouri Subsidiary LLC

StoneMor North Carolina LLC

StoneMor North Carolina Funeral Services, Inc.

StoneMor North Carolina Subsidiary LLC

StoneMor Oregon LLC

StoneMor Oregon Subsidiary LLC

StoneMor Pennsylvania LLC

StoneMor Pennsylvania Subsidiary LLC

StoneMor Washington, Inc.

StoneMor Washington Subsidiary LLC

Sunset Memorial Gardens LLC

Sunset Memorial Gardens Subsidiary, Inc.

Sunset Memorial Park LLC

Sunset Memorial Park Subsidiary, Inc.

Temple Hill LLC

Temple Hill Subsidiary Corporation

Tioga County Memorial Gardens LLC

Tioga County Memorial Gardens Subsidiary LLC

Tri-County Memorial Gardens LLC

Tri-County Memorial Gardens Subsidiary LLC

Twin Hills Memorial Park and Mausoleum LLC

Twin Hills Memorial Park and Mausoleum Subsidiary LLC

The Valhalla Cemetery Company LLC

The Valhalla Cemetery Subsidiary Corporation

Virginia Memorial Service LLC

Virginia Memorial Service Subsidiary Corporation

WNCI LLC

W N C Subsidiary, Inc.

Westminster Cemetery LLC

Westminster Cemetery Subsidiary LLC

Wicomico Memorial Parks LLC

Wicomico Memorial Parks Subsidiary, Inc.

Willowbrook Management Corp.

Woodlawn Memorial Gardens LLC

 

By:  

/s/ Paul Waimberg

 

Paul Waimberg, as Vice President of Finance

for each of the above-named Credit Parties

Joinder

Additional Credit Parties Signature Page

 

S-6



--------------------------------------------------------------------------------

Woodlawn Memorial Gardens Subsidiary LLC

Woodlawn Memorial Park LLC

Woodlawn Memorial Park Subsidiary LLC

 

By:  

/s/ Paul Waimberg

 

Paul Waimberg, as Vice President of Finance

for each of the above-named Credit Parties

Joinder

Additional Credit Parties Signature Page

 

S-7



--------------------------------------------------------------------------------

ACKNOWLEDGED BY: BANK OF AMERICA, N.A., as Collateral Agent By:  

/s/ Matthew S. Hichborn

Name:   Matthew S. Hichborn Title:   Assistant Vice President

Joinder

Collateral Agent Signature Page

 

S-8



--------------------------------------------------------------------------------

SCHEDULE A

ADDITION TO ANNEX C TO SECURITY AGREEMENT

SCHEDULE OF LEGAL NAMES, TYPES OF ORGANIZATION (AND WHETHER A REGISTERED
ORGANIZATION AND/OR A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION,
LOCATION AND ORGANIZATIONAL IDENTIFICATION NUMBERS

 

Name of Debtor (Exact Legal Name)

  

Jurisdiction of

Organization/

Location

  

Type of

Organization

  

Organizational

ID Number

   Prior Name    Successor
By

StoneMor Arkansas Subsidiary LLC

   Arkansas    Limited Liability Company    800121002    N/A    N/A

StoneMor California, Inc.

   California    Corporation    C3051630    N/A    N/A

StoneMor California Subsidiary, Inc.

   California    Corporation    C3051631    N/A    N/A

StoneMor Florida Subsidiary LLC

   Florida    Limited Liability Company    L07000105449    N/A    N/A

StoneMor Hawaii LLC

   Hawaii    Limited Liability Company    56677 C5    N/A    N/A

StoneMor Hawaii Subsidiary LLC

   Hawaii    Limited Liability Company    56820 C5    N/A    N/A

StoneMor Iowa LLC

   Iowa    Limited Liability Company    353116    N/A    N/A

StoneMor Iowa Subsidiary LLC

   Iowa    Limited Liability Company    353115    N/A    N/A

StoneMor Puerto Rico LLC

   Puerto
Rico    Limited Liability Company    819    N/A    N/A

StoneMor Puerto Rico Subsidiary LLC

   Puerto
Rico    Limited Liability Company    820    N/A    N/A

 

1



--------------------------------------------------------------------------------

StoneMor South Carolina LLC

   South Carolina      Limited Liability Company      071025-0124      N/A     
N/A

StoneMor South Carolina Subsidiary LLC

   South Carolina      Limited Liability Company      071025-0126      N/A     
N/A

StoneMor Tennessee Subsidiary, Inc.

   Tennessee      Corporation      0561540      N/A      N/A

Alderwoods (Ohio) Cemetery Holdings, Inc.

   Ohio      Not for profit corporation      691797      Forest Hills Memorial
Gardens, Inc.      Name Change

Highland Memorial Park, Inc.

   Ohio      Not for profit corporation      323052      N/A      N/A

Hillside Memorial Park Association, Inc.

   Ohio      Not for profit corporation      132585     

Ellet

Memorial

Cemetery

Association,

Inc.

     Name Change

Northlawn Memorial Gardens

   Ohio      Not for profit corporation      545880      N/A      N/A

Sierra View Memorial Park

   California      Not for profit corporation      129581      N/A      N/A

 

2



--------------------------------------------------------------------------------

ADDITION TO ANNEX A TO PLEDGE AGREEMENT

SCHEDULE OF LEGAL NAMES, TYPES OF ORGANIZATION (AND WHETHER A REGISTERED
ORGANIZATION AND/OR A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION,
LOCATION AND ORGANIZATIONAL IDENTIFICATION NUMBERS

 

Pledgor (Exact Legal Name)

  

Jurisdiction of

Organization/

Location

  

Type of

Organization

  

Organizational

ID Number

StoneMor Arkansas Subsidiary LLC

   Arkansas    Limited Liability Company    800121002

StoneMor California, Inc.

   California    Corporation    C3051630

StoneMor California Subsidiary, Inc.

   California    Corporation    C3051631

StoneMor Florida Subsidiary LLC

   Florida    Limited Liability Company    L07000105449

StoneMor Hawaii LLC

   Hawaii    Limited Liability Company    56677 C5

StoneMor Hawaii Subsidiary LLC

   Hawaii    Limited Liability Company    56820 C5

StoneMor Iowa LLC

   Iowa    Limited Liability Company    353116

StoneMor Iowa Subsidiary LLC

   Iowa    Limited Liability Company    353115

StoneMor Puerto Rico LLC

   Puerto Rico    Limited Liability Company    819

StoneMor Puerto Rico Subsidiary LLC

   Puerto Rico    Limited Liability Company    820

StoneMor South Carolina LLC

   South Carolina    Limited Liability Company    071025-0124

StoneMor South Carolina Subsidiary LLC

   South Carolina    Limited Liability Company    071025-0126

StoneMor Tennessee Subsidiary, Inc.

   Tennessee    Corporation    0561540

 

3



--------------------------------------------------------------------------------

Pledgor (Exact Legal Name)

  

Jurisdiction of

Organization/

Location

  

Type of

Organization

  

Organizational

ID Number

Alderwoods (Ohio) Cemetery Holdings, Inc.

   Ohio    Not for profit corporation    691797

Highland Memorial Park, Inc.

   Ohio    Not for profit corporation    323052

Hillside Memorial Park Association, Inc.

   Ohio    Not for profit corporation    132585

Northlawn Memorial Gardens

   Ohio    Not for profit corporation    545880

Sierra View Memorial Park

   California    Not for profit corporation    129581

ADDITION TO ANNEX D TO PLEDGE AGREEMENT

LIST OF LIMITED LIABILITY INTERESTS

 

Entity

  

Units Issued

  

Ownership of Equity Outstanding

StoneMor California Subsidiary, Inc.

   100 shares common stock    Cornerstone Family Services of West Virginia
Subsidiary, Inc., 100% of outstanding equity issued.

StoneMor California Subsidiary, Inc.

   100 shares common stock    Cornerstone Family Services of West Virginia
Subsidiary, Inc., 100% of outstanding equity issued.

StoneMor Tennessee Subsidiary, Inc.

   100 shares common stock    Cornerstone Family Services of West Virginia
Subsidiary, Inc., 100% of outstanding equity issued.

 

4



--------------------------------------------------------------------------------

ADDITION TO ANNEX D TO PLEDGE AGREEMENT

LIST OF LIMITED LIABILITY INTERESTS

 

Entity

  

Units Issued

  

Ownership of Equity Outstanding

StoneMor Arkansas Subsidiary LLC

   100 membership units    Cornerstone Family Services of West Virginia
Subsidiary, Inc.

StoneMor Florida Subsidiary LLC

   100 membership units    Cornerstone Family Services of West Virginia
Subsidiary, Inc.

StoneMor Hawaii LLC

   100 membership units    StoneMor Operating LLC

StoneMor Hawaii Subsidiary LLC

   100 membership units    Cornerstone Family Services of West Virginia
Subsidiary, Inc.

StoneMor Iowa LLC

   100 membership units    StoneMor Operating LLC

StoneMor Iowa Subsidiary LLC

   100 membership units    Cornerstone Family Services of West Virginia
Subsidiary, Inc.

StoneMor Puerto Rico LLC

   100 membership units    StoneMor Operating LLC

StoneMor Puerto Rico Subsidiary LLC

   100 membership units    Cornerstone Family Services of West Virginia
Subsidiary, Inc.

StoneMor South Carolina LLC

   100 membership units    StoneMor Operating LLC

StoneMor South Carolina Subsidiary LLC

   100 membership units    Cornerstone Family Services of West Virginia
Subsidiary, Inc.

 

5